Citation Nr: 1203146	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  08-37 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disability, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1969 to October 1971, including service in Vietnam from May 1970 to April 1971.  Commendations and awards include a Vietnam Service Medal with 1 Star and a Vietnam Campaign Medal with Device.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD.

In October 2011 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in San Antonio, Texas.  The transcript of that hearing is in the claims file.

Based on the medical evidence of record, and in accordance with Clemons v. Shinseki, the Board has re-characterized the issue as entitlement to an acquired psychiatric disorder, including PTSD, as shown on the title page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for PTSD, which he attributes, generally and particularly, to his wartime service in Vietnam.  He reports that he worked as a Combat Engineer in Vietnam, on the DaNang flightline; and says that he was exposed to rocket and mortar attacks throughout his time in Vietnam.  He particularly notes that on one such attack a C130 was hit and destroyed; and says that he was within 300 yards of the plane at the time.  See Transcript, pp. 5-6.  He also recalls being shot at on at least one occasion, and says that the bullet, which hit a nearby building, missed him by about five feet.  See Transcript, pp. 6-7.  

In order for service connection for PTSD to be awarded, three elements must be present: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R.§ 3.304(f).  

Service records (including DD-214) confirm that the Veteran was a Combat Engineer in the U.S. Marine Corps; and that he served in the 1st Engineer Battalion, 1st Marine Division, in DaNang, Vietnam, from May 1970 to April 1971.  

Private treatment records relate a history of panic attacks.

In March 2005 the Veteran established medical care with VA.  

In September 2005 a VA psychiatrist noted that the Veteran had had a 15 year history of panic-like episodes.  He felt that it was doubtful that these symptoms were a manifestation of PTSD.  Axis I diagnoses in September 2005 were anxiety disorder, not otherwise specified; rule out PTSD; depression, not otherwise specified; and a history of mixed substance abuse/dependence.

VA treatment records dated in November 2005 show an axis I diagnosis of anxiety disorder, not otherwise specified, in remission on meds; PTSD (possible), in remission on meds; depression not otherwise specified, in remission on meds; and a history of mixed substance abuse/dependence.  The diagnoses were made by a VA psychiatrist.

In November 2005 the Veteran filed his claim for service connection.

VA treatment records dated in 2006 reflect a diagnosis of, and show treatment for, PTSD and other psychiatric disorders.  

In an entry dated in October 2006 a VA psychiatrist stated that the correct axis I diagnosis was "generalized anxiety with panic and depression and not PTSD."  However, VA treatment records authored by this same physician and dated in 2007 reflect an axis I diagnosis of, and show treatment for, major depression and PTSD.  

In July 2008 the Veteran was accorded a VA C&P PTSD examination.  During the examination the Veteran reported that he had had to take cover during incoming mortar fire while in Vietnam, and said that he felt frightened for his life during these attacks.  The examiner averred that the events relayed by the Veteran met DSM-IV stressor criterion.  The Veteran complained of panic attacks, depression, and nightmares; and the examiner noted that the Veteran was seeing a VA psychiatrist on a quarterly basis for depression and PTSD.  According to the examiner, the Veteran's specific PTSD symptoms included recurrent and intrusive recollections, and recurrent distressing dreams; avoidance of activities, places, and people; difficulty sleeping; irritability; difficulty with concentration; and exaggerated startle response.  The examiner added that the Veteran's PTSD symptoms, which he described as mild, had been present for many years.  Unfortunately, the examiner did not state whether the evidence met DSM-IV criteria for a diagnosis of PTSD; instead, he merely stated that the Veteran himself linked his PTSD symptoms to military service.  Axis I diagnosis was anxiety disorder, not otherwise specified, major depressive disorder, mild, recurrent; and polysubstance abuse, in sustained remission.  According to the examiner, the Veteran's "anxiety and depression appear to be independent of the PTSD symptoms."

In July 2010 the regulations pertaining to service connection for PTSD were amended.  Effective July 13, 2010, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)) and 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . , and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  38 C.F.R. § 3.304(f)(3).

VA treatment records dated in 2011 confirm that the Veteran is currently being treated by a VA staff psychiatrist for major depressive disorder and PTSD.  

In April 2011 a VA Compensation & Pension (C&P) PTSD "review evaluation" was done.  The examiner described this as "a review exam template as past history has been documented already in initial exam."  In her report the examiner wrote: "says he has nightmares of fighting in Vietnam but admits he was never in combat."  Axis I diagnosis was depression not otherwise specified, related to anxiety disorder, not otherwise specified.  The examiner then stated "I do not see evidence of combat related PTSD in this Veteran."  She added that the Veteran's depression and anxiety diagnoses were not related to military service.  Unfortunately, this assessment was based on an inaccurate factual premise, since the aforementioned new regulation calls for "fear of hostile military or terrorist activity."   Moreover, the Veteran, at the very least, indisputably served in a warzone, and avers that he was frightened during this service.  See 38 C.F.R. § 3.304(f)(3).  Finally, a rationale was not provided for the opinion that the Veteran's depression and anxiety were not related to service.  The evidence is consequently inadequate for a decision in this matter.  38 C.F.R. § 3.326.  Remand for a new C&P examination, and for consideration of the Veteran's claim under all applicable regulations, is therefore warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new C&P psychiatric examination by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.  See 38 C.F.R. § 3.304(f)(3).  The claims folder must be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should opine as to whether it is at least as likely as not that any psychiatric disorder found to be present is related to or had its onset during service.  

If PTSD symptoms are found, the examiner must state whether the symptoms meet DSM-IV criteria diagnosis of PTSD.  If so, the examiner must then state whether the Veteran's PTSD is related to some incident of service, including, but not limited to, the Veteran's professed fear of hostile military activity while serving in Vietnam during the Vietnam war.  

Aside from addressing the issue of PTSD, the examiner should also comment on the previously diagnosed anxiety with panic attacks and major depression disorders, as well as any newly diagnosed psychiatric disorders, and provide a nexus opinion as to these disorders.  

A rationale for all opinions expressed must be provided in a legible report.

2.  After any further development deemed necessary, re-adjudicate the issue on appeal; that is, adjudicate the issue on appeal as shown on the title page of this decision, including with consideration of the new regulations.  If the benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


